               Case 3:19-cv-05528-JSC Document 27 Filed 04/27/20 Page 1 of 3




     JOHN L. BURRIS, Esq., SBN 69888
 1   ADANTE D. POINTER, Esq., SBN 236229
     PATRICK M. BUELNA, Esq., SBN 317043
 2
     LAW OFFICES OF JOHN L. BURRIS
 3   Airport Corporate Center
     7677 Oakport St., Suite 1120
 4   Oakland, CA 94621
     Telephone:     (510) 839-5200
 5   Facsimile:     (510) 839-3882
     Email: John.Burris@johnburrislaw.com
 6   Email: Adante.Pointer@johnburrislaw.com
     Email: Patrick.Buelna@johnburrislaw.com
 7
     Attorneys for Plaintiffs
 8

 9
                                 UNITED STATES DISTRICT COURT
10
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12
     JEFFREY MCELROY, an individual.             ) Case No.: 3:19-cv-05528-JSC
                                                 )
13                  Plaintiff,                   ) STIPULATION AND [PROPOSED]
                                                 ) ORDER TO EXTEND DISCOVERY AND
14   v.                                          ) DISPOSITIVE MOTION DATES
                                                 )
15
     CITY AND COUNTY OF SAN                      )
     FRANCISCO, et al.                           )
16
                                                 )
     .                                           )
17
                                                 )
                                                 )
18
                                                 )
                                                 )
19
                                                 )
20

21

22

23

24

25




                                   STIPULATION AND [PROPOSED ORDER]
                                                  -1
               Case 3:19-cv-05528-JSC Document 27 Filed 04/27/20 Page 2 of 3




            IT IS HEREBY STIPULATED, and respectfully requested, by and between Plaintiff and
 1
     Defendants by and through their designated counsel, that:
 2
            WHEREAS, the spread of the COVID-19 virus has caused the State of California Governor
 3   and the Counties of Alameda and San Francisco to issue a shelter-in-place order that severely
 4   limited business and strictly limited contact with other people that commenced March 23, 2020
     and has not been lifted;
 5
            WHEREAS, the shelter-in-place order has closed the law offices of both parties’ counsel
 6
     and delayed their abilities to conduct discovery;
 7          WHEREAS, the Defendants have not yet produced documents in response to Plaintiff’s
 8   Request for Production of Documents and both parties have been unable to conduct depositions;

 9
            WHEREAS, the parties met and conferred and agreed to extend discovery dates by
     approximately 60 days without changing the pretrial filings, pretrial conference and trial date;
10
            WHEREAS, the current discovery schedule is set as:
11
            Deadline to Move to Amend Pleadings:           February 6, 2020
12
            Fact Discovery Cut-Off:                        June 1, 2020
13
            Expert Witness Disclosures:                    June 8, 2020
14
            Rebuttal Expert Witness Disclosures:           June 22, 2020
15
            Expert Discovery Cutoff:                       July 29, 2020
16
            Deadline for filing Dispositive Motions        July 29, 2020
17

18
            Deadline for hearing Dispositive Motions       September 10, 2020

19          WHEREAS, the parties propose the following discovery schedule:

20          Fact Discovery Cut-Off:                        July 29, 2020

21          Expert Witness Disclosures:                    August 7, 2020

22          Rebuttal Expert Witness Disclosures:           August 21, 2020

23          Expert Discovery Cutoff:                       September 21, 2020

24          Deadline for filing Dispositive Motions        September 28, 2020
25          Deadline for hearing Dispositive Motions       October 29, 2020



                                     STIPULATION AND [PROPOSED ORDER]
                                                      -2
              Case 3:19-cv-05528-JSC Document 27 Filed 04/27/20 Page 3 of 3




 1

 2         IT IS SO AGREED.

 3   Dated: April 22, 2020                         Law Offices of John L. Burris

 4
                                                   ___/s/_Patrick M. Buelna____
 5
                                                   PATRICK M. BUELNA
                                                   Attorneys for Plaintiff
 6

 7   Dated: April 27, 2020                         City and County of San Francisco

 8                                                 ___/s/James Hannawalt_______
                                                   JAMES HANNAWALT
 9                                                 Attorneys for Defendants

10

11
           IT IS SO ORDERED.

12
                                    DATE:

13
                                    ________________________________________
                                    HONORABLE JACQUELINE S. CORLEY
14                                  U.S. MAGISTRATE JUDGE
                                    NORTHERN DISTRICT OF CALIFORNIA
15

16

17

18

19

20

21

22

23

24

25




                               STIPULATION AND [PROPOSED ORDER]
                                              -3
